Title: To Thomas Jefferson from John Patten Emmet, 12 May 1825
From: Emmet, John Patten
To: Jefferson, Thomas


                        Dear Sir
                        
                            University
                    Having now entered upon experimental chemistry for the instruction of my class, I feel the strongest conviction that I may with propriety address you upon the necessity of making further provision for me. I do not speak for the present year but for the next; and am even desirous of devoting the best part of my House for class purposes. I speak feelingly when I say that even a small furnace, when in operation, makes my room oppressively hot; & myself even more so, for, from its necessary position, I am compelled almost, to sit upon it. You have determined that the room originally intended for me should be fitted for a museum, and with great propriety, for a chemical Laboratory would ruin any room in the Rotunda. These considerations have induced me to beg that you would consider my department ere the season be too far gone; and lest I might seem to be overburthening your time, I have ventured to suggest a plan for your inspection. It is drawn up without any reference to a scale and merely presents the outline of a Lecturing room & Laboratory—In the arrangement I have had in view, what I consider as of prime importance to students of Chemistry; namely that they should operate for themselves. This they can always do in leisure hours under my own direction. Having been an inmate of a complete Laborator for 3 years I cannot speak too sanguinely of the rapid improvements there to be acquired; And I have often met with intelligent young men who after 2 or 3 courses of Lectures but without this practice, were utterly ignorant of even the most trivial cheml operations. I need not say, how desirous I feel that my class should furnish practical Chemistry; nor can I even hope to  realize this feeling unless this valuable mode of instruction be allowed to me. It is the great  character of chemistry, to be useful to society, and I feel more anxious to place it upon this footing than to make it popular by showy Lectures & experiments For these reasons, I planned the Laboratory so as accommodate a full class, being persuaded that if the measure be at all worthy of your Consideration, it is the best economy to build it ample.—I think I should have two rooms; for when compelled to operate in one, I will suffocate my class and ruin the Apparatus—Over the Laboratory I have placed a store room which may be of any size & will be always useful in holding supplies. My anxiety may have carried my suggestions too far; but be assured, Sir, My high respect for your judgement will be far more than an equivalent
                        Dr Emmet[GRAPHIC IN MANUSCRIPT]ReferencesA. Public Entranceto Lecture room, & more elevated than the Lecturing desk on,K, K, K. Passages to theBenches and so directedas to convey light tothe Lecturing table (M) & having a gradual descent.N, N cases for chem: apparatusand for minerals &c—w, w, w &c windows  aroundthe Back building or Laboratory,to be secured with iron Bars—f a furnace for the Lecturer,o. a water bath heated by the smokeof furnace fS. The common chimney stackwith wind furnaces built roundv, v, v &c. charcoal grates for students, to becovered over by a shed, and the wall above them to be perforated with holesfor ventilation under v, v, v to be depositoriesfor charcoalt, t, t &c—operating tables for Studentsc, c—water cisternsd, d—Distilling apparatusx, x—large tables for chemistry preparations &cB. Principal entrance to the LaboratoryNote—In this plan the principal object has been that Students should practise all the operations of chemistry relating (among others) to the analysis of minerals, the reduction of ores and the Preparations  employed in medicine.—They are to pay $ annually for the use of the Laboratory under certain restrictions, and it is conceived, that such contributions will keep the Laboratory furnished. This seems the only method of making such knowledge useful to Society.